Order denying motion for leave to sue the receiver reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs. (Krohn v. Silverman, 240 App. Div. 911.) The papers indicate that the receiver is apparently in custody and control of the property. This may make the basis for a question, on law and fact, of liability as to the receiver’s conduct in respect of alleged negligence in not having repairs author*1001ized or made, or otherwise. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.